NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 23, 2017* 
                                Decided October 24, 2017 
                                              
                                          Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐1827 
 
MAURICE JOHNSON,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District 
                                                 of Illinois, Eastern Division. 
      v.                                          
                                                 No. 14 C 9432 
CHICAGO TRANSIT AUTHORITY,                        
      Defendant‐Appellee.                        John Z. Lee, 
                                                 Judge. 
 
                                        O R D E R 

        Maurice Johnson sued his former employer under Title VII of the Civil Rights 
Act of 1964, see 42 U.S.C. §§ 2000e‐2(a)(1), 2000e‐3(a), and 42 U.S.C. § 1983. He contends 
that in suspending him and later eliminating his job, the Chicago Transit Authority 
discriminated against him because of his sex and retaliated against him for complaining 
about discrimination. He also asserts that the CTA violated an Illinois law that governs 
                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1827                                                                              Page 2 
 
staff reductions. The district court dismissed the state‐law claim because it does not 
provide a private right of action, and it granted summary judgment for the CTA on the 
federal claims for lack of evidence. Johnson has waived a challenge to the first ruling, so 
we say nothing further about it, and the second ruling is sound, so we affirm.       
         
        We present the facts with all reasonable inferences construed in Johnson’s favor. 
Johnson, who had worked for the CTA since 1992, became an administrative manager 
for bus operations in 2009. His duties included selecting bus runs for drivers working in 
his garage. In March 2013 Johnson incorrectly assigned routes to drivers, an error that 
required those drivers to “re‐pick” their routes. Discipline followed two months later, 
when Adrian Lewis, Johnson’s supervisor, suspended Johnson from work for three 
days. The next day Johnson wrote to CTA’s president to complain that Lewis 
suspended him on orders from Lewis’s supervisor who had “personal feelings” against 
Johnson. Several weeks later, Johnson followed up with a complaint to CTA’s internal 
office for equal employment opportunities. He charged that the suspension reflected 
anti‐male discrimination. 
         
        Three months later, in September 2013, Johnson’s position (among others) was 
eliminated. The CTA’s Board of Directors passed an ordinance abolishing 53 job 
categories, including Johnson’s position. The Board cited the need to consolidate 
management and administrative duties. Johnson applied for two other positions at 
CTA—Senior Manager and General Manager. But he did not get either job, and CTA 
ended his employment at the end of the year.   
         
        This lawsuit followed. The district court eventually entered summary judgment 
for CTA on the discrimination and retaliation claims. It concluded that on the record 
before it no reasonable jury could find that the CTA discriminated or retaliated against 
Johnson by suspending him or eliminating his position.   
         
        On appeal Johnson argues that he has presented a prima facie case of sex 
discrimination, but he is incorrect. To get to a trial, he had to furnish evidence that 
would permit a reasonable factfinder to infer that the CTA took adverse action because 
he is a man; that inference may arise from evidence that Johnson was meeting CTA’s 
legitimate expectations, that he suffered an adverse‐employment action, and that the 
CTA treated him less favorably than similarly situated female employees. See Formella v. 
Brennan, 817 F.3d 503, 511 (7th Cir. 2016); see also Ortiz v. Werner Enterprises, Inc., 
834 F.3d 760, 765 (7th Cir. 2016) (holding that legal standard is whether reasonable 
factfinder can infer discrimination from all the evidence taken as a whole).     
No. 17‐1827                                                                             Page 3 
 
       Even if Johnson was meeting the CTA’s expectations, and even though he 
suffered adverse actions (suspension and job loss), he loses because he failed to supply 
evidence that anti‐male bias motivated those actions. He offered no evidence that the 
CTA was inclined to discriminate against men or that anyone ever referred to his 
gender. True, he contends that at least one employee at the CTA had “personal 
feelings” against him, but he provides no evidence that the employee disliked him 
because he is a man. See Hester v. Ind. State Dep’t of Health, 726 F.3d 942, 948–49 (7th Cir. 
2013); Brown v. Advocate South Suburban Hosp., 700 F.3d 1101, 1105 (7th Cir. 2012). 
Moreover, Johnson has not identified a female employee who was similarly situated to 
him but was not suspended or discharged. He names women with the same job title 
that he had, but that is not enough. He needed to submit evidence that he and the 
female employees “reported to the same supervisor, engaged in the same conduct, and 
had the same qualifications,” and that “there were no ‘differentiating or mitigating 
circumstances as would distinguish . . . the employer’s treatment of them.’” Ineichen v. 
Ameritech, 410 F.3d 956, 960–61 (7th Cir. 2005) (quoting Radue v. Kimberly‐Clark Corp., 219 
F.3d 612, 617–18 (7th Cir. 2000)). Johnson has not done so. A factfinder therefore could 
not reasonably conclude from this evidence that the CTA discriminated against him. 
        
       Johnson also contests the grant of summary judgment on his retaliation claim, 
but this challenge fails, too. To survive summary judgment on a claim of retaliation 
under Title VII, Johnson must offer evidence that the CTA took an adverse action 
against him because of his statutorily protected activity. Nicholson v. City of Peoria, Ill., 
860 F.3d 520, 523 (7th Cir. 2017). The protected activity that Johnson contends led to his 
discharge is his internal complaint that the CTA suspended him because he is a man. 
(He has no retaliation claim with regard to the suspension itself because he filed his 
internal complaint after his suspension already had occurred.) But Johnson provided no 
evidence to the district court that the CTA employees involved in eliminating his 
position during the workplace restructuring even knew of this complaint.   
        
       Johnson replies on appeal that other unnamed CTA employees knew about his 
internal complaint because “discriminatory issues” were discussed at a meeting in July 
2013. Johnson says that no one mentioned his name at this meeting, but he speculates 
that participants must have inferred that he was the one who had complained of 
discrimination. Even if we consider this evidence (which is not in the record) and 
assume that those who discharged him learned at this meeting of his complaint, he still 
cannot overcome summary judgment. For mere knowledge of an internal complaint 
does not by itself imply retaliatory motivation for an adverse action that did not occur, 
No. 17‐1827                                                                              Page 4 
 
as here, until three months later. Sauzek v. Exxon Coal USA, Inc., 202 F.3d 913, 919 (7th 
Cir. 2000) (three‐month interval insufficient to permit inference of retaliation).   
        
       That brings us to Johnson’s claim under § 1983. He argues that the abolition of 
his job resulted in “unconstitutional deprivation.” He does not elaborate on how this 
claim differs from his others. He may be referring to the Fourteenth Amendment right 
to due process, because in his complaint he states that the CTA abolished his job 
without first meeting with him. But because Johnson does not develop this point further 
on appeal, it is waived. See Gross v. Town of Cicero, Ill., 619 F.3d 697, 704 (7th Cir. 2010).   
        
       We have considered Johnson’s additional arguments, and none has merit. 
Accordingly, the judgment of the district court is     
                                                                                   AFFIRMED.